Case 5:20-mj-01163 Document 2 Filed on 03/21/20 in TXSD Page 1 of 2

STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Lancey Paige CONNER
I, Doo H., Song, declare and state as follows:

I. On March 19, 2020, Lancey Paige CONNER was arrested at the United States Border Patrol checkpoint located
on Interstate Highway 35 (IH-35) near Laredo, Texas in Webb County for attempting to transport 12 Illegal Aliens (IAs)
in furtherance into the United States.

2. At approximately 4:45 p.m., A Border Patrol Agent (BPA) encountered Lancey Paige CONNER, a driver of a
white tractor trailer, approaching the truck lane for inspection. The BPA observed signs of nervousness from CONNER
by fidgeting in the driver seat, staring directly to the road, and gripping the steering wheel. The BPA asked CONNER if
he could open the tool box compartment located behind the driver side door. CONNER exited the tractor, attempted to
open the compartment by pulling the compartment door and stated "I do not have a key to open it". The BPA then
referred CONNER to the Non-Intrusive Inspection (NII) area for an X-ray scan on the tractor trailer.

3. At the NII area, the X-ray scan of the tractor revealed several anomalies that resembled the silhouettes of human
beings inside the cab of the tractor. Other BPA then proceeded to board the tractor and discovered |! subjects hiding
underneath a blanket on top of the bed of the sleeper. The other BPA then found one subject hiding inside the closet that
is located behind the driver. The other BPA conducted an immigration inspection on all 12 subjects, and it was
determined that they were citizens of Guatemala and Mexico with no legal documentation to be or remain in the United
States. Lancey Paige CONNER and 12 subjects were placed under arrest and transported inside the checkpoint for further
processing.

4, Lancey Paige CONNER was advised of a Miranda Warning via Service Form I-214 by BPA and was willing to
provide a statement.

5. Lancey Paige CONNER stated that he was a United Stated citizen. CONNER stated that he had knowledge of the
12 passengers whom he had concealed inside the sleeper were [As. CONNER stated that he was hired by an unknown
man to get paid $550.00 United States Dollars (USD) for transporting IAs to San Antonio, Texas. CONNER stated that
he was instructed by the unknown man to drive to Azteca Drive in Laredo, Texas to pick up the IAs and to drive towards
the checkpoint where he was arrested. CONNER stated that he transported the [As because he needed money.

6. Henry Geovani VASQUEZ-Garcia was identified as a material witness in the case against Lancey Paige
CONNER. VASQUEZ-Garcia freely admitted that he was a citizen of Guatemala who illegally entered the United States.
VASQUEZ-Garcia stated that he made arrangements and paid $100,000 Guatemalan Quetzales to cross the Rio Grande
River and to be smuggled further into the United States. VASQUEZ-Garcia stated that he was heading to Tennessee.
VASQUEZ-Garcia stated that after illegally crossing into the United States, he walked for about one or two minutes
before being picked up by a black truck. VASQUEZ-Garcia stated that he was then taken to a house where he stayed for
about two days. VASQUEZ-Garcia was later picked up by a red vehicle along with four others then taken to the white
tractor. VASQUEZ-Garcia stated that he saw the driver of the tractor standing outside and waived him and his group to
get in the back of the tractor. VASQUEZ-Garcia stated that he was in the tractor for about an hour and hid underneath
some blackets. VASQUEZ-Garcia was presented a six-person photo lineups where he positively identify Lancey Paige
CONNER as the driver of the white tractor.

7. Enrique MENDOZA-San Agustin freely admitted that he was a citizen of Mexico who illegally entered the
United States. MENDOZA-San Agustin stated that he made arrangements and agreed to pay $60,000 Mexican Pesos to
be smuggled into the United States and taken to the state of Kentucky. MENDOZA-San Agustin stated that after illegally
crossing into the United States, he walked through the brush for about three hours. MENDOZA-San Agustin stated he
stayed hidden in the brush for three nights before being picked up by a white vehicle. MENDOZA-San Agustin was later
taken to a house where he stayed for about two days. MENDOZA-San Agustin stated that he was later picked up by a car
along with four others and taken to the tractor trailer on a neighborhood street. MENDOZA-San Agustin stated that he
saw the driver of the tractor standing outside and waived him and his group to get in the back of the tractor. MENDOZA-
Case 5:20-mj-01163 Document 2 Filed on 03/21/20 in TXSD Page 2 of 2

San Agustin was presented a six-person photo lineups and positively identify Lancey Paige CONNER as the driver of the
white tractor.

| declare (certify. verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on 03/21/2020 at Laredo, Texas.

 

 

Doo H. Song
Border Patrol Agent
United States Border Patrol

Having reviewed the foregoing declaration, | find probable cause that the defendant(s) named above committed an
offense against the laws of the United States and may therefore be further detained pending presentment before a judicial
officer.

Executed on at

 

Sam Sheldon
United States Magistrate Judge
